BERZON, Circuit Judge,
dissenting.
I respectfully dissent, for several reasons.
First, Ms. Starr was not a “victim” for purposes of the restitution statute. The statute defines a “victim” as “a person directly and proximately harmed as a result of the commission of the offense....” 18 U.S.C. § 3663A(a)(2). Ms. Starr was undoubtedly harmed, by her son’s death, but she was harmed indirectly, not directly, by the offense here at issue. The statute does not, in my view, contemplate that adult relatives of victims automatically become victims themselves for restitution purposes. I am aware of no case so holding. Cf. United States v. Wilcox, 487 F.3d 1163, 1176-77 (8th Cir.2007) (holding that “[b]ecause only [the child victim], not [her mother], suffered bodily injury, [her mother] is not a victim who may be reimbursed for lost income under § 3663A(B)(2)(C)”); compare United States v. Checora, 175 F.3d 782, 795 (10th Cir.1999) (holding that victim’s minor sons were “victims” within the meaning of the MVRA because “[t]hey have been directly and proximately harmed as a result of their father’s death because they have lost, among other things, a source of financial support.”). Although grief-stricken spouses, parents, grandparents, and close friends of the direct victims of crimes are certainly, in the colloquial sense, “victims” themselves, making them statutory victims eligible for restitution potentially unendingly. That is the obvious reason for the statutory limitation to those “directly harmed.”
Further, even if a statutory victim, Ms. Starr is not eligible for restitution of her seven months’ lost income. For one thing, as far as the record shows, that income was not lost “during participation in the investigation of prosecution of the offense.” § 3663A(b)(4). Rather, Ms. Starr lost income because, after spending time searching for her son, she lost her job. The record does not show that she was investigating the offense for seven months.
For this same reason, Ms. Starr was not “proximately” harmed with regard to her lost wages. Although it was a foreseeable result of the offense that Ms. Starr would *551look for her son, it was not a foreseeable result of the offense that she would do so during work hours and would lose her job as a consequence. Compare United States v. Follet, 269 F.3d 996, 999 (9th Cir.2001) (“[Sjexual abuse of a minor ... may— indeed, usually will — result in psychological harm to the girl abused. That the girl will seek ... counseling ... is not, though, assured ..., and that she will seek such counseling, if she does, from a free clinic rather than one for which she pays ... is certainly not something one can foresee from the fact that the crime was committed. So the connection ... is simply too attenuated to bring the Crisis Center within the statutory definition of ‘victim.’ ”); United States v. Meksian, 170 F.3d 1260, 1263 (9th Cir.1999) (holding that “it was not Meksian’s false statements that caused the bank’s loss, but the [bank’s] intervening reliance ... on a third party’s inaccurate environmental risk report”); United States v. Tyler, 767 F.2d 1350, 1352 (9th Cir.1985) (holding that defendant need not reimburse the government for the loss in value of the timber defendant stole from a national forest, because “[a]ny reduction in [the timber’s] value stems from the government’s decision to hold the timber during a period of declining prices, not from [the defendant’s theft].”).
Most importantly, it seems plain to me that “the investigation” for which restitution is available under § 3663A(b)(4) is the government’s official investigation, not an entirely separate one engaged in by the victim’s relatives. The two cases the majority cites to the contrary are entirely off point.
United States v. Gordon, 393 F.3d 1044 (9th Cir.2004), involved investigation costs incurred by the company from which the defendant embezzled “in response to five grand jury subpoenas and a number of government requests” which “required [Cisco] to analyze vast amounts of information” and “forced [Cisco] to identify and reconstruct hundreds of sales and acquisitions.” Id. at 1057. There is no indication that Cisco recovered restitution for investigations it undertook independently of government subpoenas and information requests. Gordon therefore reinforces my conclusion that it is participation in the investigation — the government’s investigation — that is subject to restitution, not costs incurred when striking out on one’s own.
United States v. Cummings, 281 F.3d 1046 (9th Cir.2002), involved, as the majority notes, a different statute. Although similar, that statute differs in a respect critical here: 18 U.S.C. § 3663(b)(4) provides for discretionary restitution of “lost income ... and other expenses related to participation in the investigation ... of the offense.” (Emphasis added). The statute here at issue is stricter: The “lost income ... and other expenses” must be incurred “during participation in the investigation ... of the offense.” § 3663A(b)(4) (emphasis added). The difference is both obvious and significant. Whether or not Ms. Starr’s investigative activities were “related to” participation in the government’s investigation, they did not occur “during participation” in it. Cf. United States v. Douglas, 525 F.3d 225, 254 (2d Cir.2008) (holding that the father of the victim was entitled to restitution for the father’s lost income under § 3663A(b)(4) “for the days on which [the father] assisted in the investigation and attended court proceedings”); United States v. Hayward, 359 F.3d 631, 642 (3d Cir.2004) (holding that “the [minor victims’] parents are entitled to restitution under” § 3663A(b)(4) because they “incurred reasonable costs in obtaining the return of their victimized children from London and in making their children available to participate in the investigation and trial.”).
*552For all these reasons, I would reverse the restitution order, and therefore dissent.